In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Incorporated Village of Port Washington North, dated January 31, 2001, which denied the petitioner’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Phelan, J.), entered September 12, 2001, which confirmed the determination and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, the Supreme Court properly confirmed the determination denying the petitioner’s application for an area variance. The determination was rationally based and was supported by substantial evidence (see Matter of Ifrah v Utschig, 98 NY2d 304; Matter of Sasso v Osgood, 86 NY2d 374, 384 n 2; Matter of Kattke v Incorporated Vil. of Freeport, 200 AD2d 746, 747). Florio, J.P., Feuerstein, Friedmann and Rivera, JJ., concur.